SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 28, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 Publicly-Held Company Companhia Siderúrgica Nacional (“Company” or “CSN”) has received Official Letter BOVESPA 2723/2015-SAE of August 27, 2015, with the following content: “We request clarification by August 28, 2015 regarding the content of the article published by the newspaper Valor Econômico on August 27, 2015 entitled “CSN negocia alongamento da dívida” (CSN negotiates extension of debt), as well as any other information deemed relevant.” To this purpose, CSN clarifies the following: 1. The Company is currently studying alternatives to reducing its leverage, including extending its debt profile and a possible review of its asset portfolio; 2. Regarding the debt profile, the Company has not executed any instrument that requires disclosure to the market in accordance with the law; 3. Regarding the review of its asset portfolio, there are no ongoing negotiations that require disclosure to the market in accordance with the law. In the event of the occurrence of any act that constitutes a material fact, the Company shall promptly inform the market. São Paulo, August 28, 2015. Gustavo Henrique Santos de Sousa Controllership, Tax and Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 28, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
